Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 81 and 125 and 128 are objected to because of the following informalities:  claim 81 should apparently depend from claim 77.  Claim 125 should apparently depend from claim 118; it is unclear which overmolding is being recited.  In claim 128, line 3, the first instance of “the” should be deleted.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey et al 2006/0166560 in view of Goodman 3530422.
	Regarding claims 39 and 40, Shuey et al (front page) substantially discloses the claimed invention, including an electrical connector, comprising: an insulative housing 24, the insulative housing comprising at least one opening 30; and a plurality of conductors 64 held by the housing, each of the plurality of conductors comprising a tip portion (extreme upper distal end), a tail portion 44, a contact portion disposed between the tail portion and the tip portion, and a body portion 64 disposed between the tail portion and the contact portion; wherein: the tail portions of the plurality of conductors extend from the housing; the contact portions of the plurality of conductors are exposed within the at least one opening; the body portions of the plurality of conductors have a first thickness.  Figure 8 of Myer et al discloses the coined tip portion 163 of the conductor164 have a second thickness, less than the first 
Regarding claim 41, Shuey et al discloses the housing 24 comprises a plurality of channels 34 therein and the tip portions of the plurality of conductors extend into the channels.
Regarding claim 42, Shuey et al discloses the at least one opening comprises a slot 30; the slot is bounded by a first wall of the housing and a second wall of the housing 24; and the plurality of conductors 64 are aligned in rows along the first wall and the second wall. 
Claims 45, 46 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey et al in view of Myer et al as applied to claim 39 above, and further in view of Wang 2014/0370729.
	Regarding claim 45, Wang (Figure 11) discloses the plurality of conductors comprise a plurality of groups of three conductors, wherein each group of three conductors comprises: a ground conductor 82 having a first shape; a first signal conductor 84 having a second shape different from the first shape; and a second signal conductor 86 having a third shape different from the first shape, and to form the conductors 64 of Shuey et al in this way thus would have been obvious, to eliminate crosstalk.
Regarding claim 46, Wang teaches the second shape 84 is a mirror image of the third shape 86.
Regarding claim 57, Wang teaches each of the plurality of groups of three conductors are positioned such that a distal end of the tip portion of the ground conductor 82 is a first distance from a distal end of the tip portion of the first signal conductor 84 and a distal end of the tip portion of the first signal conductor is a second distance from a distal end of the tip portion of the second signal conductor 86, wherein the first distance is equal to the second distance; and each of the plurality of groups of three conductors are positioned such that the contact portion of the ground conductor is a first distance from the contact portion of the first signal conductor and the contact portion of the first signal conductor is a second distance from the contact portion of the second signal conductor, wherein the first distance is equal to the second distance. 
s 77, 81, 82, 84, 88, 94, 97, 98, 113, 116, 118, 125, 128, 132, 133 and 138 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey et al in view of Wang.
	Regarding claim 77, Shuey et al and Wang are applied as regards claims 45 above.  
Regarding claim 81, the references are applied as regards claim 42 above. 
Regarding claim 82, the references are applied as regards claims 45 and 46 above. 
Regarding claim 84, Shuey et al discloses an overmolding 40 in physical contact with the body portion 64 of each of the plurality of conductors, wherein the overmolding is in physical contact with a thin portion (broadly recited) of the body portion 64 of each of the plurality of conductors.
Regarding claim 88, Shuey et al discloses the plurality of conductors 64 is further held by a spacer 42 positioned such that the plurality of conductors is held between the housing 24 and the spacer.
Regarding claim 94, the references are applied as regards claim 57 above. 
Regarding claim 97, Wang teaches the electrical connector is a right-angle card edge connector.
Regarding claim 98, Shuey et al discloses the plurality of conductors 64 is a first plurality of conductors and each of the first plurality of conductors is opposed from a respective conductor of a second plurality of conductors.
Regarding claim 113, the references are applied as regards claims 45 and 46 above. 
Regarding claim 116, Shuey et al discloses the connector is a vertical connector. 
Regarding claim 118, Shuey et al discloses  the plurality of conductors 64 is a first plurality of conductors; the overmolding is a first overmolding 40; the connector further comprises a second plurality of conductors and a second overmolding 40 in physical contact with the body portion of each of the second plurality of conductors; the connector further comprises a right angle spacer 42 comprising a first side and a second side; and the first overmolding contacts the first side of the right angle spacer and 
Regarding claim 125, Shuey et al discloses the overmolding 40 is in physical contact with a thin portion (broadly recited) of the body portion 64 of each of the plurality of conductors. 
Regarding claim 128, Shuey et al discloses the first overmolding 40 and the second overmolding 40 are held between the housing 24 and the spacer 42. 
Regarding claims 132 and 133, the references are applied as regards claim 57 above. 
Regarding claim 138, Figure 11 of Wang discloses first conductor (leftmost 84), second conductor (rightmost 84), and third conductor 82, whose structure and spacing meets the claim limitations. 
Claims 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey et al in view of Wang as applied to claim 77 above, and further in view of Myer et al (applied as above).
Claims 47 and 86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the overmolding that exposes the ground conductors; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833